UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 333-156352 MADISON MANAGEMENT, INC. (Exact name of registrant as specified in its charter) Nevada 88-0492246 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3360 W. Olympic Blvd., Suite 201, Los Angeles, CA (Address of principal executive offices) (Zip Code) (916) 408-5704 (Registrant’s telephone number, including area code) Copies of Communications to: Stoecklein Law Group 402 West Broadway, Suite 690
